Citation Nr: 1611231	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for bilateral hearing loss and a bilateral knee disability.  The Veteran perfected an appeal after the issuance of a statement of the case (SOC) in March 2013.

The March 2013 SOC also denied entitlement to service connection for a low back disability and neuropathy of the right lower extremity.  The Veteran filed a substantive appeal in March 2013; however, he specifically referenced only the issues of service connection for bilateral hearing loss and a bilateral knee disability.  An appeal as to the low back and neuropathy claims has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In October 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Initially, the Board notes that the Veteran recently submitted VA and private treatment records directly to the Board.  He did not submit a written waiver of AOJ review of the additional evidence.  The law requires that, without a written waiver of initial AOJ review, the Board must remand the claims for the AOJ to first consider that evidence.  38 C.F.R. § 20.1304(c).

With respect to the claim of entitlement to service connection for a bilateral knee disability, magnetic resonance imaging (MRI) conducted in January 2012 confirmed a diagnosis of bilateral medical meniscus tears, bilateral medial and patellofemoral chondromalacia, and an Old Sinding-Larsen-Johansson with patellar tendon ossifications of the right knee.  Subsequent private treatment records also noted a diagnosis of arthritis of the bilateral knees.  See the private treatment records dated March 2012.  The Veteran has contended that he injured his knees while performing airplane maintenance, as well as playing full-contact football during his military service.  

Crucially, the Veteran has not been afforded a VA examination to address his bilateral knee disability claim.  As such, this matter presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of nexus pertaining to the pending claim.

As to the claim of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in December 2012, at which time the examiner confirmed the Veteran had bilateral hearing loss sufficient for VA compensation purposes.  Moreover, the examiner noted the Veteran's report of routine noise exposure in the performance of his military occupational specialty (MOS) due to equipment and flight line noise.  The examiner reviewed the Veteran's records and initially opined that he could not provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The examiner explained that the "Veteran has a unilateral profound sensorineural hearing loss in the right ear.  Medical records do not show hearing loss in service and do not provide etiology of hearing loss."  In a subsequent medical opinion attached to the VA examination, the same examiner stated that the claimed bilateral hearing loss "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner then provided the exact same rationale to support this opinion as he had to support the speculative opinion.

Accordingly, the December 2012 VA examination and medical opinion are inadequate, as the examiner clearly provided inconsistent opinions concerning the etiology of the claimed hearing loss.  Moreover, the Board notes that the absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The claim of entitlement to service connection for bilateral hearing loss must therefore be remanded for a new VA medical opinion to address outstanding questions concerning nexus.

In addition, the Board notes that, at the October 2015 hearing, the Veteran reported audiological treatment through his former employer, Fulton County, in 2003/2004.  See the October 2015 Board hearing, pg. 6.  These records are not contained in the claims file.  As such, upon remand, VA should seek authorization from the Veteran to obtain these outstanding treatment records.  Moreover, the Veteran indicated that he recently received a right-side cochlear implant through VA.  Id. at pgs. 6-7.  Therefore, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding records of treatment that the Veteran received from private treatment providers, including all records through his former employer, Fulton County.  See the October 2015 Board hearing, pg. 6.  

2. Obtain all outstanding VA treatment records, including those of discussing a right-side cochlear implant.  See the October 2015 Board hearing, pgs. 6-7.  

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed bilateral knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military knee symptomatology.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed knee disabilities had their clinical onset in service, or are otherwise related to a disease or injury incurred in service.  In addressing this question, the examiner should consider the Veteran's assertion of injury to his knees while performing airplane maintenance and from playing full-contact football during his military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed bilateral hearing loss.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service, or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

In so doing, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran was exposed to excessive in-service noise.  If the examiner is unable to provide an opinion without resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

A robust rationale should be provided for any opinion rendered.  

5. Then, readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

